Citation Nr: 0115016	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral chorioretinal atrophy.

2.  Entitlement to service connection for squamous cell 
carcinoma of the laryngeal surface of the epiglottis, status 
post direct laryngoscopy and biopsy of epiglottis, claimed as 
due to exposure to herbicides. 

3.  Entitlement to service connection for loss of teeth due 
to gingivitis.

4.  Entitlement to service connection for pseudotumor of the 
brain, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for neuropathy, claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1965 to May 1967.  
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which, in pertinent 
part, denied claims of entitlement to service connection for 
each of the disorders listed on the title page of this 
appeal.  The veteran disagreed with those denials in January 
2000.  A statement of the case was issued the following 
month, and the veteran submitted a timely substantive appeal 
in May 2000.

The Board notes that, by correspondence submitted in December 
2000, the veteran appears to be attempting to submit a claim 
of entitlement to service connection for diabetes mellitus, 
type II, as due to exposure to herbicides.  This 
correspondence is REFERRED to the RO for action as necessary.

The veteran's claims of entitlement to service connection for 
bilateral peripheral chorioretinal atrophy, squamous cell 
carcinoma of the laryngeal surface of the epiglottis, 
pseudotumor of the brain, and neuropathy, claimed as due to 
exposure to herbicides, are addressed in the REMAND appended 
to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  Regulation bars compensation for periodontal disease and 
replaceable missing teeth. 

3.  On dental examination proximate to induction, the veteran 
had class II gingivitis, heavy calculus, and two teeth were 
missing; the veteran's dental diagnoses remained the same 
throughout service, and no additional teeth were lost.


CONCLUSION OF LAW

The claim for service connection for loss of teeth due to 
gingivitis lacks legal merit or entitlement under the law, 
including for purposes of eligibility for outpatient dental 
treatment.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 1991 & 
Supp. 2000, as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§ 3.381, 17.161 (2000); 38 C.F.R. § 3.382, 4.149 (as 
in effect prior to June 8, 1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for gingivitis and loss of his teeth.  At his September 1999 
personal hearing, the veteran testified that he had 
gingivitis in service, and had lost virtually all his teeth 
by the time he was 30.  

In addition to the general principles governing service 
connection principles, there are specific statutory and 
regulatory provisions applicable to claims for service 
connection for dental disorders.  See, e.g., 38 C.F.R. § 
3.381.  Service connection will be granted for a disease or 
injury of the individual teeth and investing tissues, shown 
by the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1712.  However, only very 
severe dental disabilities, such as loss in whole or in part 
of a bone structure in the mouth are compensable.  38 C.F.R. 
§ 4.150. (2000).  Veterans are entitled to continuing dental 
treatment of such compensable dental disorders at VA expense.  
In contrast, under 38 C.F.R. § 4.149, effective January 18, 
1994, to June 8, 1999, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under 38 CF.R. § 
17.123 (renumbered and redesignated as § 17.161, without 
change).  

The Board notes that, effective June 8, 1999, the provisions 
at 38 C.F.R. § 4.149 governing service connection for dental 
disorders were revised and recodified at 38 C.F.R. § 3.381, 
without substantive change.  Since the veteran's testimony at 
his September 1999 personal hearing was accepted as his claim 
for service connection for gingivitis, 38 C.F.R. § 3.381 was 
the governing regulation when the veteran submitted the 
claim.  However, as the February 2000 statement of the case 
referenced 38 C.F.R. § 4.149 as the applicable provision, the 
Board will review the claim under both versions of the 
regulation to determine if either version is more favorable 
to the veteran.  Under the recodified regulation, 38 C.F.R. 
§ 3.381, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, as 
provided in 38 C.F.R. § 17.161 (emphasis added).  

In light of this regulatory background, the basic question to 
be addressed is whether the veteran, in claiming service 
connection for loss of teeth due to gingivitis, has presented 
a claim for any benefit authorized by law.  If not, the 
appeal must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 425 (1994).  Neither the law nor the 
regulations allow VA or the Board to grant service connection 
for compensation purposes for replaceable missing teeth or 
periodontal disease. 

The veteran does not allege that he lost any tooth during, or 
after, service as a result of loss of substance of the body 
of the maxilla or mandible.  There is no medical or dental 
evidence or opinion that the veteran's lost teeth are not 
"replaceable missing teeth" within the meaning of 38 C.F.R. 
§ 4.149.  There is no medical evidence of a medical or dental 
diagnosis other than missing teeth or gingivitis (periodontal 
disease.)  The Board notes that, prior to revision of the 
regulations governing dental disorders, the regulations 
specified that gingivitis was not considered a disease and 
was not ratable.  38 C.F.R. § 3.382 (as in effect prior to 
June 8, 1999).  Although this provision was deleted, the 
revised and redesigned regulation at 38 C.F.R. § 3.381 states 
that periodontal disease may be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  The Board notes that gingivitis 
(inflammation of the gingiva) (Stedman's Medical Dictionary 
742 (27th ed. 2000)) is a type or component of periodontal 
disease.  The term, "periodontal," means, "around a 
tooth," and periodontal disease is measured, using the 
Periodontal Disease Index, based on gingival inflammation, 
pocket depth, calculus, plaque, tooth mobility, and contact.  
Stedman's Medical Dictionary 1350 (27th ed. 2000).  Although 
the regulation which stated that gingivitis was not a disease 
has been deleted, gingivitis, because it is a periodontal 
disease, may be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.

The Board notes that, during the pendency of this claim, 
there has been a significant change in the applicable 
statutory law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The Board finds that, as the controlling statutes 
and regulations are dispositive of the outcome of this claim, 
there is no further duty to assist the veteran in 
establishing the facts.  The veteran has been notified of the 
essential principles of the governing regulations, and 
further notification to the veteran to provide additional 
identification of redesignated regulatory sections would be 
fruitless, as the outcome of the claim would not be changed.  

Under either the version of the regulations included in the 
February 2000 statement of the case, or the version of the 
regulations actually in effect when the claim for service 
connection for loss of teeth due to gingivitis was submitted, 
there is no legal merit to a claim of entitlement to service 
connection for loss of teeth due to gingivitis.  The Board 
has considered whether the claim gives rise to any claim for 
any benefit authorized by law.  Specifically, since 
gingivitis or loss of teeth, or loss of teeth due to 
gingivitis, may be considered service-connected for the 
purpose of determining eligibility for outpatient dental 
treatment, the Board has considered whether the veteran's 
claim could result in such legal entitlement.  The Board has 
also considered, as discussed below, whether the evidence 
establishes any dental disorder or disability which might be 
treated more favorably than loss of teeth due to gingivitis.  

The revised regulation requires the adjudicator to consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
U.S.C.A. § 1712 (West 1991 & Supp. 2000); 8 C.F.R. § 3.381 
(effective after June 8, 1999).  The revised regulation also 
provides that teeth filled during service may be service-
connected if the filling was provided after 180 days of 
service.  

In this case, the veteran's service dental records reflect 
that, on initial dental examination, conducted in June 1965, 
the month in which the veteran was inducted into service, 
gingivitis and heavy plaque were present, and the veteran's 
dental condition was categorized as Class II.  Two teeth, #17 
and #32, the third molar teeth on each side of the lower jaw, 
were missing.  Restorations (fillings) were provided.  Dental 
treatment records in February 1966 reflect that gingivitis, 
moderate, was again diagnosed, and that type 2 treatment, x-
rays (BWX)(bite-wing x-rays) and dental cleaning (scal) were 
provided at that time, but no additional restorations or 
extractions were performed.  The service separation 
examination, conducted in May 1967, reflects that two teeth, 
#17 and #32, were missing, and the veteran's dental condition 
was categorized as Class II.

Thus, the evidence establishes that the veteran has no legal 
entitlement to service connection, for purposes of 
establishing eligibility to outpatient dental treatment, for 
any replaceable missing tooth on that basis that the tooth 
was lost or filled during service, as the evidence 
establishes that no tooth was extracted, lost, or filled at 
any time after the veteran had 180 days of service.  

One-time dental treatment is available to all veterans, but 
both versions of the regulation (38 C.F.R. § 4.149 (old) and 
38 C.F.R. § 3.381(new)) limit the outpatient dental treatment 
available for treatable or replaceable missing teeth to one-
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  38 C.F.R. § 17.161(b).  For veterans 
discharged prior to August 1981, the application for one-time 
dental treatment must have been submitted within one year 
after service discharge.  The veteran here has no legal 
entitlement to one-time dental treatment, as his eligibility 
for one-time treatment expired more than 30 years ago.  
38 C.F.R. § 17.161(b), (f).  The Board has therefore 
considered whether he meets any other criterion.

The regulations provide outpatient dental treatment for a 
noncompensable dental disorder only under circumstances 
enumerated at 38 C.F.R. § 17.161.  The Board has considered 
each of the enumerated circumstances.  However, the veteran 
has not alleged that he incurred any dental disorder other 
than gingivitis or loss of teeth, so entitlement to 
eligibility on the basis of a compensable dental disability 
is precluded by regulation.  38 C.F.R. §§ 3.381, 4.149, 
17.161(a).  The veteran has not alleged in-service dental 
trauma or combat dental trauma, nor is there any evidence of 
such injury.  38 C.F.R. § 17.161(c).  The veteran was not a 
former prisoner-of-war.  38 C.F.R. § 17.161(d), (e).  He has 
not alleged that he has a dental condition which is 
aggravating a service-connected disability; he has not been 
awarded a total disability compensation rating; he is not 
participating in a VA rehabilitation program; and, there is 
no allegation that a dental condition has been clinically 
determined to be complicating a medical condition currently 
under treatment, or that outpatient emergency dental care has 
been initiated, nor is there any evidence of such 
circumstances.  38 C.F.R. § 17.161(g), (h), (i), (j).  There 
are no other circumstances under which outpatient dental 
treatment is authorized under the laws and regulations 
governing veterans' benefits.  

There is no legal entitlement to service connection for 
compensation purposes for gingivitis or loss of replaceable 
teeth, and the veteran has no legal entitlement to 
eligibility for outpatient dental treatment even if the 
veteran's gingivitis or loss of replaceable teeth were 
considered service-connected.  The claim for service 
connection for loss of teeth due to gingivitis lacks legal 
merit or entitlement under the law, and the claim cannot be 
granted.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 
(2000); 38 C.F.R. § 4.149 (1999); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law, not the evidence, is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law). 


ORDER

The claim of entitlement to service connection for loss of 
teeth due to gingivitis is denied.


REMAND

During the pendency of this claim, there has been a 
significant change in the applicable statutory law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

The veteran contends that medical opinion, if obtained, would 
support his claim that bilateral peripheral chorioretinal 
atrophy is due to optical trauma, a blinding flash due to use 
of munitions, sustained in service.  The veteran also 
contends that, if medical opinion were obtained, it would 
support his contention that his laryngeal cancer was present 
within 30 years after his last exposure to herbicides, 
although not diagnosed until two years later.  Under the 
VCAA, VA has a duty to assist the veteran to obtain the 
requested medical opinions.  The Board notes that the RO 
should specify for the appropriate medical examiner the date 
of the veteran's last day of service in Vietnam.  Service 
personnel records associated with the file reflect that the 
veteran left Vietnam, en route to the continental United 
States (CONUS) April 27, 1967.

The Board notes that, although pseudotumor of the brain and 
peripheral chorioretinal atrophy are not among the disorders 
for which presumptions of service connection are available, 
the claims must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  The Board notes that the veteran has not 
been notified of the opportunity to establish direct service 
connection for these disorders based on exposure to 
herbicides.  The veteran has, however, asserted that, if 
medical opinions were obtained, his belief that these 
disorders are due to his service would be supported.  The 
Board interprets this argument as a request that VA obtain 
medical opinions as to direct causation, and finds that such 
development is required under the VCAA.  Therefore, further 
development, to include obtaining a medical opinion as to the 
relationships between the veteran's service and these 
disorders is required.  

The Board also notes that the veteran submitted, during the 
pendency of this appeal, a claim for service connection for 
diabetes mellitus, type II.  The medical evidence of record 
reflects that neuropathy, for which the veteran has claimed 
entitlement to service connection, is secondary to diabetes 
mellitus.  Therefore, the claim of entitlement to service 
connection for neuropathy is intertwined with the claim for 
service connection for diabetes mellitus.  The claim of 
entitlement to service connection for neuropathy is deferred 
pending adjudication of the claim of entitlement to service 
connection for diabetes.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should attempt to obtain all 
records of VA treatment of the veteran 
from September 1999 to the present.  

2.  The RO should request the veteran to 
provide the names and addresses of any 
non-VA providers who treated the veteran 
for any claimed disorder.  In particular, 
the veteran should be asked to identify 
records proximate to service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
records identified by the veteran which 
are not currently associated with the 
claims file.

3.  The veteran should be advised of 
alternative types of evidence that might 
assist in establishing his claim, and 
should be afforded the opportunity to 
submit employment medical records, 
insurance medical examinations, pharmacy 
records, photographs, employer 
statements, or the like, especially 
evidence proximate to service, if 
available.

4.  The RO should afford the veteran VA 
ophthalmologic examination(s) as 
necessary to determine the etiology of 
peripheral chorioretinal atrophy.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination(s).  All specialized testing 
should be completed as deemed necessary 
by the examiner.  The examiner(s) should 
provide a medical opinion as to the 
etiology of peripheral chorioretinal 
atrophy, and should state whether it is 
at least as likely as not (50 percent or 
more likely) that peripheral 
chorioretinal atrophy is related to the 
veteran's service, or any incident or 
injury incurred in service, including 
ophthalmologic trauma or exposure to 
herbicides.  A rationale should be 
furnished for each opinion rendered. 
5.  The RO should afford the veteran 
appropriate VA examination, including 
review of pathology materials, as 
necessary to determine the likely time of 
onset of laryngeal cancer diagnosed in 
1999.  The claims folder should be made 
available to the examiner(s) for review 
before the examinations.  All specialized 
testing should be completed as deemed 
necessary by the examiner(s).  The 
examiner(s) should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or more likely) 
that the onset of a laryngeal tumor was 
within 30 years from the date of the 
veteran's last day of service in Vietnam, 
as specified for the examiner by the RO.  
A rationale should be furnished for each 
opinion rendered. 

6.  The RO should afford the veteran VA 
neurologic or other examinations as 
necessary to determine the etiology of 
pseudotumor of the brain.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination(s).  All specialized testing 
should be completed as deemed necessary 
by the examiner.  The examiner(s) should 
provide a medical opinion as to whether 
it is at least as likely as not (50 
percent or more likely) that a 
pseudotumor of the brain had its onset 
during service or is etiologically 
related to the veteran's service, 
exposure to herbicides in service, or any 
incident or injury incurred in service.   
A rationale should be furnished for each 
opinion rendered. 

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
including notification to the veteran of 
the results of failure to report for or 
cooperate with scheduled examinations. 

8.  Thereafter, the RO should readjudicate 
the claims for service connection under 
all available legal theories, including 
both direct and presumptive service 
connection where applicable.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.	
Member, Board of Veterans' Appeals

 

